DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant’s response is acknowledged but not fully responsive and with other issues following the amendments.  While applicant elected without traverse of Group I (product) in the original restriction requirement, applicant was not fully responsive to the species election as there are three (3) required elements but only two (2) were elected.  Further, the amendments filed require that the new, modified restriction below.  Namely, applicant has filed an amended claim set adding new claims 37-41, including new claim 41 drawn to a new subject matter class (method of making) and asserted that it falls within the elected product group simply because it contains the same product.  The examiner is not persuaded by this assertion (see below) and further, this new claim 41 does not contain any active step(s), e.g. as to how the method is to be carried out to make the product.  A method claim must contain at least one active step (e.g. merely by example:  a method of making a product comprising “mixing” element A with element B).

Patent Family Chain
The present application is a continuation of three parent issued patents (two w/ Examiner Teller):
Parent Data
16566734, filed 09/10/2019 is a continuation of 15429420, filed 02/10/2017, now U.S. Patent #10450350 
15429420 is a continuation of 14337563, filed 07/22/2014, now U.S. Patent #9611298 and having 1 RCE-type filing therein
14337563 is a continuation of 13836855, filed 03/15/2013, now U.S. Patent #8809259 
13836855 Claims Priority from Provisional Application 61615816, filed 03/26/2012


Preliminary Observation - Modified
Claim 33, even after amendment, still does not further limit claim 21 as a product is a product, where merely labeling such a “solid food” product (as the peptide itself is “solid” under the broadest reasonable interpretation) does not further limit as the composition alone comprising e.g. three proteins is already a product that could be ingested as “food”.  [Further, while claim 34 is further limiting as defining that the food product is e.g. a “food bar” which would require at least the addition of an element to form such into a “food bar” (e.g. wheat; a naturally occurring product), nothing would prevent a protein composition such as that of claim 21 being added to a “food bar”, e.g. a protein bar.]

The Claimed Invention
The claimed invention (e.g. original product claims 21-34), even after amendment, remains drawn to a compositions comprising three (3) naturally occurring molecules (e.g. three naturally occurring proteins).  As such the claims are drawn to judicial exceptions under 35 USC 101 and thus would have to be analyzed as to whether such is patent eligible subject matter.  It is noted that claiming such as a recombinant protein (claim 32) matters not where the end product mirrors structurally that found in nature.  Applicant may wish to weigh this with regard to the next response and possible claim amendments.  By example, previously cited LaRosa et al. (US20040123343) teach protein SEQ ID NO: 118993, with 100% identity to instant protein SEQ ID NO: 484, a naturally occurring rice-derived protein (LaRosa, para [0005]).

Election/Restrictions
Restriction is required under 35 U.S.C. 121.

In accordance with 37 CFR 1.142 applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
I.	Claims 21-40 are drawn to a composition comprising 3 elements (e.g. three proteins or two proteins and a lipid, etc.); classified in CPC class C07K, subclass 14/415+.
II.	Claims 35-36 are drawn to method for inducing satiation/satiety, comprising administering a composition comprising 3 elements; classified in CPC class A61K, subclass 38/00+.
III.	Claim 43 is drawn to method for making a composition comprising 3 elements, but currently without any active step(s) tied to that method; classified in CPC class A61K, subclass 38/00+.

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)).  In the instant case, the process for using the product as claimed can be practiced with another materially different product, namely any dietary supplements with or without other proteins, bulking agents or weight loss agents.
Inventions I and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as the process as claimed can be used to make another and materially different product, namely any product as there is not any active step(s) claimed, leaving the method of making open to any step(s) to make any product by any means.
Inventions II and III are directed to different methods of use, which are not connected in design, operation, and/or effect.  These methods are independent since they are not disclosed as capable of use together, they have different modes of operation, they have different functions, and/or they have different effects.  One would not have to practice the various methods at the same time to practice just one method alone.  

Therefore, based on the above, the Groups are independent and distinct inventions.
The several inventions above are independent and distinct, each from the other.  They have acquired a separate status in the art as a separate subject for inventive effect and require independent searches.  The search for each of the above inventions is not co-extensive particularly with regard to the literature search.  Further, a reference, which would anticipate the invention of one group, would not necessarily anticipate or even make obvious another group.  Finally, the consideration for patentability is different in each case.  Thus, it would be an undue burden to examine all of the above inventions in one application.  Restriction for examination purposes is therefore proper.	
Because these inventions are distinct for the reasons given above and the search required for each group is not necessarily required for the other groups, restriction for examination purposes as indicated is proper.
Species Election
This application contains claims directed to the following patentably distinct classes of species, for which a single species election is required of each:  
A fully defined composition (e.g. three specific proteins, i.e. SEQ ID NOS: 1, 2, and 3) and the amount of each therein, as well as the claims that read thereon, is required.
It is noted that each individual composition will may be drawn to 3 distinct elements (e.g. 3 distinct proteins) independent or distinct from any other composition where the elements do not fall within an art-recognized Markush group absent evidence to the contrary. A search of more than one distinct 3-element composition will pose a serious search burden.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species.  Further, the species are not necessarily coextensively searchable.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, the independent claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species are not necessarily coextensively searchable and/or art on one would not render obvious another, absent evidence to the contrary.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


	Applicant is reminded that upon cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
In re Ochiai/Brouwer Rejoinder
	The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.  
	In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  
	Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY A AUDET whose telephone number is (571)272-0960.  The examiner can normally be reached on Monday-Thursday 8-630PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAURY A AUDET/Primary Examiner, Art Unit 1654